Miller, Judge,

(dissenting):

In my opinion the decree should be reversed, and plaintiff given the relief, by subrogation, prayed for. She and her husband were joint purchasers and joint makers of the note given for the deferred payment of purchase money. Her interest according to the deed was that of life tenant, Ms remainder-man, the greater estate, each was bound on the note as principal for his or her share of the purchase money, and as surety for the share of the other, with right of subrogation to the lien of the vendor, on the respective moities in the land. This the opinion of the court concedes,citing some of the authorities; See, also, the following': Dobyns v. Rawley, 76 Va. 537; Tompkins v. Mitchell, 2 Rand. 428; Horton v. Bond, 28 Grat. 815, 825; Grove v. Grove, 100 Va. 556, 42 S. E. 312.
And it has been held in Virginia, by a decision binding us, and by this court, that this right of subrogation as between such joint purchasers is paramount to the rights of the widow for dower. Wheatley v. Calhoun, 12 Leigh 264; Blair v. Mounts, 41 W. Va. 706, 715, 24 S. E. 620, 623.
It has also been decided in Virginia and by this court, that where a purchaser pursuant to contract discharges a prior lien on the land, and the vendor becomes unable to execute the contract, the purchaser .is entitled to the benefits of such lien, although he took no assignment thereof when he paid it, and that the lien will be kept alive in equity for his indemnity. James v. Burbridge, 33 W. Va. 272; Hoke v. Jones, Id. 501; Moore v. Ligon, 22 W. Va. 292; McNeil v. Miller, 29 W. Va. 480; Gatewood v. Gatewood, 75 Va. 407.
And the decisions say that the rights of a surety are su*357perior to those of a purchaser without notice.* Hogg’s Eq. Principles, 355, citing Peirce v. Higgins, 101 Ind. 178, Downey v. Washburn, 79 Ind. 242, Leake v. Ferguson, 2 Grat. 419, Burbank v. Slinkard, 53 Ind. 493, McGlung v. Beirne, 10 Leigh 394, Cottrel’s Appeal, 23 Penn. 294, Edmunds v. Tenable, 1 P. & H. 121, Freeman on Judgments, section 470, and Sheldon on Subrogation, section 106.
And Mr. Freeman says: “Whether the fact of payment is •or is not apparent from the record, has no influence on the rights of the parties.”
The eases cited in the opinion of the court to support the theory of a secret or latent equity, not available against a purchaser without notice, are all cases where the liens were released of record, relieving innocent purchasers without notice. In the ease at bar the lien was not released, but stood unreleased on the record, giving warning to every one dealing with reference to the property. Latent or secret equity has been defined as “an equitable claim or right, the knowledge of which has been confined to the parties for and against whom it exists, or which has been concealed from one or several persons interested in the subject-matter.” Black’s Law Dictionary, 433.
But an unreleased lien to secure a joint note for purchase money is notice to the world of the rights of the parties to the •deed or contract. A long line of decisions in Virginia and in this state say that what is sufficient to put a person upon inquiry will charge him with knowledge of the facts of which a diligent pursuit of that inquiry would have afforded him, and that when a party has the means of knowledge or discovery in his power he will be deemed to know all that with ordinary care and diligence he might have obtained knowledge of. 10 Ency. Dig. Va. & W. Va. 486, and cases cited. I think Tompkins v. Mitchell, supra, supports my views of this case. I think the purchasers in this ease stopped short of their duty. Seeing the unreleased lien they should have inquired not only of the vendor but of the plaintiff also. Tf they had done so they would have learned the facts, and saved the plaintiff and her improvident husband the loss they must sustain by affirmation of the decree.